Citation Nr: 1716178	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  16-22 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date prior to February 19, 2015 for the grant of entitlement to service connection for  posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel




INTRODUCTION

The Veteran served in the United States Army National Guard, with active duty for training (ADUTRA) from October 25, 1958 to April 24, 1959 and active duty from January 13, 1962 to August 10, 1962.  He then served in the Wisconsin Army National Guard until October 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that awarded service connection for PTSD, effective February 19, 2015.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that an effective date prior to February 19, 2015 is warranted for the grant of entitlement to service connection for a PTSD.  The basis for his claim is that a November 9, 2011 rating decision that denied service connection for PTSD contained clear and unmistakable error.  See Notice of Disagreement and Cover Letter, dated October 8, 2015.  The RO has not yet adjudicated this matter. As entitlement to an earlier effective date is dependent in part on the resolution of the CUE claim, the Board must defer consideration of this issue at this time.  See 

Harris v. Derwinski, 1 Vet. App 180, 183   (1991) (holding that two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).  On remand, the RO must adjudicate the CUE claim.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether the November 9, 2011 RO rating decision that denied service connection for PTSD contained clear and unmistakable error.  The Veteran should be notified of this decision and of his appellate rights.

2.  Then, if clear and unmistakable error is not found in the November 9, 2011 rating decision that denied service connection for PTSD, readjudicate the claim on appeal, that is, entitlement to an effective date prior to February 19, 2015 for the grant of entitlement to service connection for PTSD.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




